DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-5, 10, 16-18 are objected to because of the following informalities: 
Claim 3: Applicant claims a second capacitor and a third transistor without claiming first capacitor and first and second transistor.
Claim 4: Applicant claims a third capacitor without claiming first and second capacitor. Applicant claims a sixth transistor without claiming, first-fifth transistors.
Claim 5: Applicant claims a fourth capacitor without claiming first, second a third capacitors.
Claim 10: Applicant claims a sixth transistor without claiming, the fourth and fifth transistor.
Claims 14-17: “the display” lacks antecedent basis.
Claims 16, 17: “the array substrate” lacks antecedent basis. Perhaps claims 16, 17 should be dependent on claim 14 or claim 15.
Claim 18: it appears that claim 18 is redundant to claim 14.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7, 9-10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claims 3, 7, 9: it is not clear what applicant means by a first-level signal.
Claims 4, 10: it is not clear what applicant means by a high level signal terminal.
Claim 6: it is not clear what applicant means by each stage, since no stages are claimed in claim 1 which claim 6 is dependent on. Perhaps applicant should amend the claim as follow –the ring oscillator comprising a plurality of stages, wherein each stage…--.
Claim 7: it is not clear what applicant means by a second-level signal.	
Claim 12: it is not clear what applicant means by a third-level signal, a fourth- level signal, a fifth-level signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimbereger et al. (U.S. 7831873) in view of Wang et al. (U.S. 20190094077) [hereinafter Wang].
Trimberger discloses in Figs. 1-2, 3A a temperature sensor comprising:

a circuit 320 may be a temperature-sensitive ring oscillator, configured to output oscillating signal;
a circuit 330 is configured to compare the input signal from the circuit 320 with the input signal from temperature-insensitive oscillator circuit 310 to output a comparison signal 340;
a ring oscillator 100 is a specific form of circuit 320, the compensation loading 133 in which ends includes a capacitance, and is double as the low pass filter which can filter out high frequency signal output by the ring oscillator to output to the circuit 330;
the first end of the capacitance of the compensation loading 133 connects an output terminal of the ring oscillator 100 and an input terminal of the comparison circuit 330, and the second end is a ground connection (ground reference).
the ring oscillator 100 includes multi-stage circuit oscillator unit, each level of which includes two transistors.
Although it is very well known in the art athat ring oscillators provide square wave output signals and that the temperature signal should be converted in a temperature indicating output signal, Trimberger does not explicitly teach that the ring oscillator is configured to output a square-wave signal, as stated in claim 1, and a signal converter (buffer, digital signal processor) coupled to the comparator, as stated in claims 1, 13,  and configured to convert the comparison square-wave signal output from the comparator into a temperature value.
Wang states that a temperature detection circuit comprising a square wave ring oscillator and comparator to obtain a temperature signal is known in the Prior Art [0003] and a low pass filter 3.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the ring oscillator that provides a square wave output signal because A) the square wave signal generators and in some cases they have more advantages over sin signal generators, i.e., they are low at costs and well used with the domestic appliances.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimbereger et al. (U.S. 7831873) in view of Chu et al. (U.S. 7245114) [hereinafter Chu].
Trimberger discloses in Figs. 1-2, 3A a temperature sensor comprising:

a circuit 320 may be a temperature-sensitive ring oscillator, configured to output oscillating signal;
a circuit 330 is configured to compare the input signal from the circuit 320 with the input signal from temperature-insensitive oscillator circuit 310 to output a comparison signal 340;
a ring oscillator 100 is a specific form of circuit 320, the compensation loading 133 in which ends includes a capacitance, and is double as the low pass filter which can filter out high frequency signal output by the ring oscillator to output to the circuit 330;
the first end of the capacitance of the compensation loading 133 connects an output terminal of the ring oscillator 100 and an input terminal of the comparison circuit 330, and the second end is a ground connection (ground reference).
the ring oscillator 100 includes multi-stage circuit oscillator unit, each level of which includes two transistors.
Although it is very well known in the art that ring oscillators provide square wave output signals and that the temperature signal should be converted in a temperature indicating output signal, Trimberger does not explicitly teach that the ring oscillator is configured to output a square-wave signal, as stated in claim 1, and a signal converter (buffer, digital signal processor) coupled to the comparator, as stated in claims 1, 13,  and configured to convert the comparison square-wave signal output from the comparator into a temperature value.
Chu teaches a square wave ring oscillator 12 and a comparator 11, Fig. 1.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the ring oscillator that provides a square wave output signal because A) the square wave signal generators and in some cases they have more advantages over sin signal generators, i.e., they are low at costs and well used with the domestic appliances.
             Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimbereger and Wang, as applied to claims above, and further in view of Large (U.S. 7365453).
Trimbereger and Wang disclose the device as stated above.
Although it is very well known in the art that low pass filters comprise capacitors and inductors and/ or resistors, they do not explicitly teach this limitations of claim 2.
For claim 2: Large discloses in Fig. 2 a combination of an inductor L and a (first) capacitor C (acting as a low pass filter, disclosure) to filter a signal generated at the drains of the transistors T1 and T2 of an oscillator output. The capacitor C is grounded.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to provide the ring oscillator with the low pass filter comprising a (first) capacitor, as taught by Large, because it is very well known in the art that filters could comprise capacitors, resistors, inductors connected to the output signal that is to be filtered, and that the low filter capacitor of Large will perform the same function of filtering the output signal from the ring oscillator, if it replaces the low pass filter of Trimbereger and Wang.
             Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimbereger and Wang, as applied to claims above, and further in view of Caffee (U.S. 20180150031).
Trimbereger and Wang disclose the device as stated above.
Although it is very well known in the art that low pass filters comprise capacitors and inductors and/ or resistors, they do not explicitly teach this limitations of claim 5.
Caffee discloses a ring oscillator comprising a plurality of stages and low pass filter at the output of each stage and thus, at the very output of the ring oscillator. The low pass filter comprising a (first) resistor at the output of the stage of the ring oscillator, and a capacitor that is connected to the resistor with one end and to the ground with another end, Fig. 10, [0004].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to provide the ring oscillator with the low pass filter comprising a (first) resistor and a (fourth) capacitor, as taught by Caffee, because it is very well known in the art that filters could comprise capacitors, resistors, inductors connected to the output signal that is to be filtered, and that the low filter capacitor of Large will perform the same function of filtering the output signal from the ring oscillator, if it replaces the low pass filter of Trimbereger and Wang.
           Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimbereger and Wang, as applied to claims above, and further in view of Bruset et al. (U.S. 20140294042/ U.S. 8967856) [hereinafter Bruset] and Guo et al. (U.S. 9148131) [hereinafter Guo].
Trimbereger and Wang disclose the device as stated above.
Although it is very well known in the art that ring oscillators have add number of invertors, they do not explicitly teach this limitations of claims 6.
Bruset discloses temperature sensor comprising a ring oscillator (part 2) having 23 inverters/ stages (n=23>5) and a voltage buffer 8 [0017].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to provide the ring oscillator with an odd number of invertors, so as to provide a normal operation of the ring oscillator.
For claim 6: Guo discloses in Fig. 3 an inverter cell for a ring oscillator, the inverter cell includes a first transistor and a second transistor.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to provide a ring oscillator with a plurality of stage/ cell/ invertors, wherein each stage comprising a first transistor and a second transistor ring oscillator with an odd number of invertors, because this is very well known in the art that the ring oscillator comprising transistors, so as to provide a desired output signals with a desired/ proper transconductance, according to definition of the ring oscillator and to provide a normal operation of the ring oscillator.
          Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimbereger and Wang, as applied to claims above, and further in view of Moon (U.S. 20140119403).
Trimbereger and Wang disclose the device as stated above.
Although it is very well known in the art that ring oscillators operate along with buffers and digital processors, they do not explicitly teach this limitations of claims 13.
For claim 13:  Moon discloses a device in the field of applicant’s endeavor and teaches that oscillating signal from an oscillator 320 is (converted) provided to a buffer 330 which is outputting the oscillating frequency from the oscillator and further to a digital signal processor 500 (thus, the buffer and the digital signal processor are acting as a converter).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to provide the ring oscillator with a buffer to ensure that the signal generated by the oscillator has enough drive strength to reach the temperature measurement device/ unit.

            Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimbereger and Wang, as applied to claims above, and further in view of Rusu et al. (U.S. 20050180488) [hereinafter Rusu].
Trimbereger and Wang disclose the device as stated above.
Although it is very well known in the art that ring oscillators operate along with buffers and digital processors, they do not explicitly teach this limitation of claims 13.
For claim 13:  Rusu discloses in Fig. 2 a device in the field of applicant’s endeavor and teaches that oscillating signal from a ring oscillator 230 is (converted) provided to a buffer 240 which is outputting the oscillating frequency from the oscillator and further to a thermal management unit comprising a digital controller/ processor 340, Fig. 3.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to provide the ring oscillator with a buffer to ensure that the signal generated by the oscillator has enough drive strength to reach the temperature measurement device/ unit.
           Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimbereger et al. (U.S. 7831873) and Wang et al. (U.S. 20190094077) [hereinafter Wang], as applied top claims above, and further in view of Saitoh (U.S. 20130027371) and Yamayoshi et al. (U.S. 20110079780/ U.S. 8384086) [hereinafter Yamayoshi].
Trimbereger and Wang disclose the device as stated above.
They do not explicitly teach the limitations of claims 14-18.
Saitoh discloses a display device wherein a temperature sensor 52 is provided in a frame region outside a display section [0107].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, 
to have a display with a display section and frame section, as well known in the art, and to use the temperature sensor of Trimbereger and Wang to sense the temperature of the display by providing the temperature sensor in the frame, so as to protect the display from overheating and not interfere with the data shown in the display, as very well known in the art.
It is very well known that the display section is to be provided with transistors so as to provide pixilation of the signal. See, for example, Yamayoshi et al. (U.S. 20110079780/ U.S. 8384086) [hereinafter Yamayoshi] who discloses an array substrate having a frame section and a display section with transistors (Figs. 1, 3).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to provide the display section with transistors/ semiconductors/ pixel elements, so as to provide the display with visible data elements, as very well known in the art.
Allowable Subject Matter
Claims 3-4, 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 13, 2021